     Case 2:19-cv-01334-JAD-BNW Document 28 Filed 06/02/20 Page 1 of 1




 1

 2

 3                                 UNITED STATES DISTRICT COURT
 4                                          DISTRICT OF NEVADA
 5                                                     ***
 6    Francisco Vidal, et al.,                                Case No. 2:19-cv-01334-JAD-BNW
 7                            Plaintiffs,
                                                              ORDER
 8          v.
 9    J. Lindsey, et al.,
10                            Defendants.
11

12           The United States Postal Service has returned as undeliverable to Plaintiffs Francisco

13   Vidal and Sandra Scharas ECF Nos. 22 and 26 in this case. (See ECF No. 27.) Thus, it appears

14   that Plaintiffs are no longer at the address on file with the court (which is the same for both

15   Plaintiffs). Under Local Rule IA 3-1,

16           An attorney or pro se party must immediately file with the court written
             notification of any change of mailing address, email address, telephone number, or
17
             facsimile number. The notification must include proof of service on each
18           opposing party or the party’s attorney. Failure to comply with this rule may result
             in the dismissal of the action, entry of default judgment, or other sanctions as
19           deemed appropriate by the court.
20   Plaintiffs must file a notice with their current address with the court by June 24, 2020. If either
21   Plaintiff does not update his or her address by that date, the court will recommend dismissal of
22   this case with respect to that Plaintiff. If neither Plaintiff updates their address by this date, the
23   court will recommend dismissal of this case in its entirety.
24           IT IS SO ORDERED.
25           DATED: June 2, 2020
26
27                                                           BRENDA WEKSLER
                                                             UNITED STATES MAGISTRATE JUDGE
28
